EQUIPMENT PURCHASE AND SALE AGREEMENT

This Equipment Purchase and Sale Agreement (the “Agreement”) is made this 30 day
of November, 2012 (the “Effective Date”), by and between Planar Energy Devices,
Inc., a Delaware corporation whose address is 653 W Michigan St., Orlando, FL
 32805 (“Seller”) and Oak Ridge Micro Energy incorporated, a Colorado
corporation, whose address is 3046 E. Brighton Place Salt Lake City, Utah 84121
(“Buyer”).




NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, the parties agree as follows:



1.

Purchase and Sale of Equipment. At the Closing (as defined in Section 2) Seller
shall sell, transfer, convey, assign, and deliver to Buyer, and Buyer shall
purchase, accept, and pay for all right, title, and interest in and to the
tangible machinery and equipment set forth on Schedule 1 hereto (the
“Equipment”), and Buyer shall pay Seller, by wire transfer or attorney trust
account check Four Hundred Thousand and 00/100 dollars ($400,000.00) (the
“Purchase Price”).  



2.

Closing.  The closing (the “Closing”) and consummation of the transactions
contemplated by this Agreement, shall take place by facsimile exchange or email
of the documents on November 30, 2012, and delivery of the original documents
via FedEx the next business day, or such other date as the parties may mutually
determine. “Closing Date” means the date of the exchange of documents via
facsimile or email.



3.

Representations and Warranties of Seller.  Seller represents and warrants to
Buyer that the statements contained in this Section 3 are true, correct and
complete as of the Effective Date and will be true, correct and complete as of
the Closing Date.



3.1

Organization of the Buyer and Authorization of Transaction. The Seller is a
Delaware corporation, duly organized and in good standing in the State of
Delaware. Seller has full power and authority, including full corporate power
and authority, to execute and deliver this Agreement and to perform and
consummate, its obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of Seller, enforceable in accordance with its terms
and conditions. The Seller need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any person(s), or government
or governmental agency in order to consummate the transactions contemplated by
this Agreement.



3.2

Noncontravention. Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will, immediately or
with the passage of time: (A) violate any statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which any of the Seller or the Equipment is
subject; or (B) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Seller is a party or by which it is bound or to which any of the Equipment is
subject.



3.3

Consents. No approval, consent, waiver, or authorization of or filing or
registration with any governmental authority or third party is required for the
execution, delivery, or performance by Seller of the transactions contemplated
by this Agreement.





--------------------------------------------------------------------------------





3.4

Title to Equipment. Seller has good and marketable title to the Equipment, free
and clear of all security interests, liens and encumbrances.  Other than as
expressly set forth herein, the Equipment is being sold “as-is” “where-is” with
no representations or warranties of any kind.  



3.5

Litigation. Neither Seller or the Equipment, in whole or in part: (A) is subject
to any outstanding injunction, judgment, order, decree, ruling, or charge that
would limit, restrict or prevent consummation of the transactions contemplated
hereby; or (B) is a party or the subject of, or is, to the knowledge of Seller’s
president, threatened to be made a party to, or the subject of, any action,
suit, proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator that would, if determined adversely to
Seller: (1) limit, restrict or prevent consummation of the transactions
contemplated hereby; or (2) cause any representation or warranty of Seller
herein to be not true.



3.6

Brokers’ Fees. Seller has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Buyer could become liable or
obligated or for which a lien or encumbrance could be placed on the Equipment.



3.7

Disclosure.  The representations and warranties contained in this Section 3 do
not contain any untrue statement of a fact or omit to state any fact necessary
in order to make the statements contained in this Section 3 not misleading.



4.

Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller that the statements contained in this Section 4 are true, correct and
complete as of the Effective Date and will be true, correct and complete as of
the Closing Date.



4.1

Organization of the Seller / Authorization of Transaction. The Buyer is a
Colorado corporation, duly organized and in good standing in the State of
Colorado. Buyer has full power and authority, including full corporate power and
authority, to execute and deliver this Agreement and to perform and consummate,
its obligations hereunder. This Agreement constitutes the valid and legally
binding obligation of Buyer, enforceable in accordance with its terms and
conditions. The Buyer need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any person(s), or government
or governmental agency in order to consummate the transactions contemplated by
this Agreement.



4.2

Noncontravention. Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will, immediately or
with the passage of time: (A) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any government, governmental agency, or court to which Buyer is subject; or
(B) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which Buyer is a party or by which
it is bound.



4.3

Consents. No approval, consent, waiver, or authorization of or filing or
registration with any governmental authority or third party is required for the
execution, delivery, or performance by Buyer of the transactions contemplated by
this Agreement.





Page 2




--------------------------------------------------------------------------------





4.4

Litigation. Buyer is not: (A) subject to any outstanding injunction, judgment,
order, decree, ruling, or charge that would limit, restrict or prevent
consummation of the transactions contemplated hereby; or (B) a party, or, to the
knowledge of Buyer’s officers, threatened to be made a party, to any action,
suit, proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator that would, if determined adversely to
Buyer: (1) limit, restrict or prevent consummation of the transactions
contemplated hereby; or (2) cause any representation or warranty of Seller
herein to be not true.



4.5

Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Seller could become liable or
obligated.



4.6

Disclosure.  The representations and warranties contained in this Section 4 do
not contain any untrue statement of a fact or omit to state any fact necessary
in order to make the statements and information contained in this Section 4 not
misleading.



5.

Pre-Closing. Each of the parties will use its reasonable best efforts to take
all actions and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement.  



6.

Post Purchase Covenants. In case at any time after the Closing any further
action is necessary or desirable to carry out the purposes of this Agreement,
each of the parties will take such further action (including the execution and
delivery of such further instruments and documents) as any other party may
request, at the sole cost and expense of the requesting party (unless the
requesting party is entitled to indemnification therefore under Section 10
below).   Without limiting the foregoing, Seller shall from time to time at the
request of Buyer and without further consideration, execute and deliver such
instruments of transfer, conveyance, and assignment in addition to those
delivered hereunder, and will take such other actions as Buyer may request from
time to time, to more effectively transfer, convey, and assign to and vest in
Buyer, and to put Buyer in possession of, all or any portion of the Equipment.



7.

Conditions to Obligation to Close.



7.1

Conditions to Obligation of the Buyer. The obligation of the Buyer to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions: (A) the representations and
warranties of Seller set forth in Section 3 shall be true and correct in all
material respects at and as of the Closing Date; (B) no action, suit, or
proceeding shall be pending or threatened before any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before any arbitrator wherein an unfavorable injunction, judgment, order,
decree, ruling, or charge would: (1) prevent consummation of any of the
transactions contemplated by this Agreement, (2) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation, or (3)
make any of the representations or warranties set forth in Section 3, not true
or not correct; and (C) all actions to be taken by Seller in connection with
consummation of the transactions contemplated hereby and all certificates,
instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and





Page 3




--------------------------------------------------------------------------------

substance to Buyer.  Buyer may waive any condition specified in this Section 7.1
if it executes a writing so stating at or prior to the Closing.



7.2

Conditions to Obligation of Seller. The obligation of Seller to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions: (A) the representations and warranties
of Buyer set forth in Section 3 shall be true and correct in all material
respects at and as of the Closing Date; (B) no action, suit, or proceeding shall
be pending or threatened before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would: (1) prevent consummation of any of the transactions
contemplated by this Agreement, (2) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation, or (3) make any of the
representations or warranties set forth in Section 3, not true or not correct;
and (C) all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to Seller.  Seller may waive any
condition specified in this Section 7.2 if it executes a writing so stating at
or prior to the Closing.



8.

Items to be Delivered. At the Closing: (A) Seller shall: (1) deliver to Buyer a
bill of sale substantially in the form attached hereto as Exhibit B (the “Bill
of Sale”) to transfer and vest in Buyer good and marketable title to the
Equipment, free and clear of all liens and encumbrances; and (2) make the
Equipment available to the Buyer at Seller’s location up to the 31st of December
2012; and (B) Buyer shall deliver to Seller the 10% of the Purchase Price, by
wire transfer in accordance with Seller’s written instructions then the
remaining 90% of the Purchase Price by the 14th of December 2012.  Buyer shall
arrange promptly take possession of the Equipment.



9.

Termination.  The parties may terminate this Agreement as set forth in this
Section.



9.1

Buyer Termination Generally.  Buyer may terminate this Agreement by giving
written notice to Seller at any time prior to the Closing: (A) in the event
Seller has breached any material representation, warranty, or covenant contained
in this Agreement in any material respect, Buyer has provided Seller with three
(3) business days written notice of the such breach and Seller has not cured
such stated breach within the notice period; or (B) if the Closing shall not
have occurred on or before December 14, 2012, by reason of the failure of any
condition precedent under Section 7.1 (unless the failure results primarily from
the Buyer itself or Buyer’s Shareholder himself breaching any representation,
warranty, or covenant contained in this Agreement).



9.2

Seller Termination Generally. Seller may terminate this Agreement by giving
written notice to the Buyer at any time prior to the Closing: (A) in the event
the Buyer has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, Seller has provided Buyer
with three (3) business written notice of the such breach and Buyer has not
cured such stated breach within the notice period; or (B) if the Closing shall
not have occurred on or before December 14, 2012, by reason of the failure of
any condition precedent under Section 7.2 (unless the





Page 4




--------------------------------------------------------------------------------

failure results primarily from Seller itself breaching any representation,
warranty, or covenant contained in this Agreement).



9.3

Effect of Termination. If a party terminates this Agreement pursuant to Sections
9.1(B) or 9.2(B) above, all rights and obligations of the parties hereunder
shall terminate without any liability of any party to the other party, except
for any liability of a party then in breach.  



10.

Indemnification.



10.1

Seller shall indemnify and hold Buyer harmless from any and all losses, claims,
liabilities, damages, obligations, liens, encumbrances, costs and expenses,
including reasonable attorney fees, pretrial, trial and appellate, and court
costs (collectively being “Damages”), that are suffered or incurred by Buyer or
the Equipment, in whole or in part, from time to time, and arise as a result of
any breach of the covenants, warranties or representations of this Agreement or
the Bill of Sale by Seller.



10.2

Buyer shall indemnify and hold Seller harmless from any and all Damages that are
suffered or incurred by Seller, in whole or in part, from time to time, and
arise as a result of: (A) any breach of the covenants, warranties or
representations of this Agreement or the Bill of Sale by Buyer; or (B) Buyer’s
ownership and utilization of the Equipment on and after the Closing Date.



11.

No Third-party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the parties and their respective successors
and permitted assigns.



12.

Entire Agreement, Waiver and Modification.  This Agreement sets forth the entire
understanding of the parties concerning the subject matter hereof and
incorporates all prior negotiations and understandings.  There are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them relating to the subject matter of this Agreement other than those
set forth herein.  No purported waiver by any party of any default by another
party of any term or provision contained herein shall be deemed to be a waiver
of such term or provision unless the waiver is in writing and signed by the
waiving party. No such waiver shall in any event be deemed a waiver of any
subsequent default under the same or any other term or provision contained
herein.  No alteration, amendment, change or addition to this Agreement shall be
binding upon any party unless in writing and signed by the party to be charged.



13.

Notices.  Any consent, waiver, notice, demand, request or other instrument
required or permitted to be given under this Agreement shall be in writing and
deemed to have been properly given at the earlier of: (A) actual delivery, when
delivered in person; (B) the next business day following a complete successful
facsimile transmission to the appropriate number first set forth above; (C) the
next business day if sent via overnight express courier (e.g., FedEx) to the
party’s address first set forth above; or (D) three (3) business days after
being sent by certified United States mail, return receipt requested, postage
prepaid, to the party’s address first set forth above.  Either party may change
its address for notices or facsimile phone number in the manner set forth
herein.





Page 5




--------------------------------------------------------------------------------





14.

Captions.  The captions and paragraph numbers appearing in this Agreement are
inserted only as a matter of convenience.  They do not define, limit, construe
or describe the scope or intent of the provisions of this Agreement.



15.

Applicable Law, Venue and Jurisdiction.  This Agreement shall be construed and
governed under and by the laws of the State of Florida for contracts entered and
to be performed within Florida.  The parties agree that, except for unaffiliated
third party actions, exclusive venue for any legal action authorized hereunder
shall be in Orange County, Florida, and jurisdiction shall be vested in the
Circuit Court of the Ninth Judicial Circuit in and for Orange County, Florida,
or the United States District Court for the Middle District of Florida, Orlando
Division, as the case may be.  As part of the consideration for the entry of
this Agreement by Seller, Buyer agrees not to contest the venue set forth herein
and not to contest the exercise of personal jurisdiction over Buyer by any of
the foregoing courts.  The parties hereby waive all rights concerning the
exercise of personal jurisdiction of them by the foregoing courts.



16.

WAIVER OF JURY TRIAL.  THE PARTIES KNOWINGLY AND VOLUNTARILY WAIVE ALL OF THEIR
RIGHTS TO A TRIAL BY JURY ON ANY AND ALL ISSUES PERTAINING TO OR ARISING OUT OF
THIS AGREEMENT AND EQUIPMENT.



17.

Construction.  The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the party has not breached shall not
detract from or mitigate the fact that the party is in breach of the first
representation, warranty, or covenant.



18.

Attorney’s Fees. In the event any litigation, mediation, arbitration, or
controversy between the parties hereto arises out of or relates to this
Agreement, the prevailing party in such litigation, mediation, arbitration or
controversy shall be entitled to recover from the other party all reasonable
attorneys’ fees, expenses and suit costs, including those associated with any
appellate proceedings or any post-judgment collection proceedings.



19.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same Agreement.



20.

Survival.  Sections 3, 4, 6 and 10 through 18 shall survive the Closing and
shall continue in full force and effect thereafter.

[Signatures on the following page(s).  Balance of page intentionally left
blank.]








Page 6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

Seller: Planar Energy Devices, Inc.

 

Buyer:




/s/Scott Faris

 




/s/Jeffrey Flood

Scott Faris, President

 

Jeffrey Flood, President Oak Ridge Micro Energy Inc.








Page 7




--------------------------------------------------------------------------------




Exhibit A

Equipment List







Assets:




1) Ener1 Glovebox Line 1 – R&D Line

- Dow Road Warehouse

(includes glovebox & related environmental control systems as well as all
packaging, assembly and tooling internal to the box)




2) Ener1 Glovebox Line 2 – Production Line

- Dow Road Warehouse

            (includes glovebox & related environmental control systems as well
as all

            packaging, assembly and tooling internal to the box)




3) Control Tech Control Panel

- RTP Systems storage




4) Kempler Press & Related control systems

- RTP Systems storage




5) Agilent Vacuum Pump#1

- RTP Systems storage




6) Agilent Vacuum Pump#2

- Dow Road Warehouse




7) Over head hoist and crane

- Dow Road Warehouse








Page 8




--------------------------------------------------------------------------------




Exhibit B

Bill of Sale




KNOW ALL MEN BY THESE PRESENTS THAT FOR AND IN CONSIDERATION OF THE PAYMENT OF
TEN DOLLARS ($10.00), AND OTHER GOOD AND VALUABLE CONSIDERATION, the receipt and
sufficiency of which is hereby acknowledged, Planar Energy Devices, Inc., a
Delaware corporation (“Seller”), pursuant to, and in connection with the
consummation of the transactions contemplated by, that certain Equipment
Purchase and Sale Agreement dated on or about November 30, 2012 (the “Purchase
and Sale Agreement”), does hereby grant, bargain, sell, convey, transfer and
deliver unto Oak Ridge Micro Energy Incorporated, a Colorado corporation, its
successors and assigns (“Buyer”), to have and to hold forever, all and singular,
all of the assets set forth on Exhibit A hereto (the “Assets”).




Seller:



(A)

warrants and represents that:



(1)

it is the lawful owner in all respects of all of the Assets; and



(2)

the Assets are free and clear of any and all liens, security agreements,
encumbrances, claims, demands and charges of every kind and character
whatsoever;

and



(B)

covenants and agrees at all times and from time to time hereafter, at its
expense, to:



(1)

warrant and defend the title to all of the Assets unto the Buyer, its successors
and assigns, forever against every person whomsoever makes any claim against or
for such herein described property and the Assets or any part thereof; and



(2)

execute and deliver to Buyer such further instruments, documents, consents and
assurances as Buyer may reasonably request to fully and effectively sell, convey
and transfer the Assets to Buyer.




IN WITNESS WHEREOF, this Bill of Sale shall has been executed and delivered, and
shall be effective to transfer all of the Assets, as of this 30th day of
November, 2012.







Seller: Planar Energy Devices, Inc.




/s/Scott Faris

Scott Faris, President











Page 9


